DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          This is in response to amendment after final and terminal disclaimer, filed on 4/23/2021, in which claims 1-20 are cancelled and 21-42 are pending. The finality has been withdrawn and the amendment have been considered and entered. Therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-22, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Vermani (US 20130128807 A1) teaches a method for generating protocol packet data unit having a preamble and payload for transmission. The preamble includes signal filed which compose of "total tones" and "total OFDM tones" refers to the total number of data tones, pilot tones, DC 
tones, and guard tones an orthogonal frequency-division multiplexing (OFDM) 
symbol has in the frequency domain. However the above prior art, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: wherein the number of tones of the L-SIG field correspond to the total number of data, pilot, and training tones of the L-SIG field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20150009894-$ or US-20110255620-$ or US-20120263157-$ or US-20130128807-$).did. or (US-20120039406-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633